DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-10, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the claim recites the limitation “the reactive monomer” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 2 depends from, makes no mention of “a reactive monomer”. However, claim 1 does recite “at least one reactive monomer”. It is suggested that claim 2 read “the at least one reactive monomer” in place of “the reactive monomer”.
With respect to claim 3, the claim recites the limitation “the reactive monomer” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 3 depends from, makes no mention of “a reactive monomer”. However, 
With respect to claim 4, the claim recites the limitation “the acrylic polymer” in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 4 depends from, makes no mention of “an acrylic polymer”. However, claim 1 does recite “at least one acrylic polymer”. It is suggested that claim 4 read “the at least one acrylic polymer” in place of “the acrylic polymer”.
With respect to claim 5, the claim recites the limitation “the urethane acrylate oligomer” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 5 depends from, makes no mention of “a urethane acrylate oligomer”. However, claim 1 does recite “at least one urethane acrylate oligomer”. It is suggested that claim 5 read “the at least one urethane acrylate oligomer” in place of “the urethane acrylate oligomer”.
With respect to claim 6, the claim recites the limitation “the reactive monomer” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 6 depends from, makes no mention of “a reactive monomer”. However, claim 1 does recite “at least one reactive monomer”. It is suggested that claim 6 read “the at least one reactive monomer” in place of “the reactive monomer”.
With respect to claim 7,
With respect to claim 9, the claim recites the limitation "the at least one ketone solvent" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 9 depends from, makes no mention of “at least one ketone solvent”. However, claim 1 does recite “a combination of ketone solvents”.
With respect to claim 9, the scope of the claim is confusing. Claim 1, which claim 9 depends from, recites “a combination of ketone solvents”. However, claim 9 recites “the at least one ketone solvent is selected from the group consisting of acetone, methyl ethyl ketone, cyclopentanone and cyclohexanone, or any combination thereof”. It is unclear how the combination of ketone solvents can be satisfied with just one ketone solvent recited in claim 9. The examiner acknowledges that the limitation “or any combination thereof” would satisfy this requirement, but it is not required by claim 9 since it is listed in the alternative, i.e. “or”, and thus the scope of the claim is unclear when any combination is not used.
Furthermore, it is unclear if “cyclopentanone and cyclohexanone” intends to recite cyclopentanone and cyclohexanone individually or in a mixture. If Applicant intends to recite them individually, then claim 9 should read “cyclopentanone, cyclohexanone”.
With respect to claim 10, the claim recites the limitation “the at least one acetate solvent” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 10 depends from, make no mention of “an acetate solvent”. However, claim 1 does recite “a combination of acetate solvents”.
With respect to claim 10, the scope of the claim is confusing. Claim 1, which claim 10 depends from, recites “a combination of… acetate solvents”. However, claim 
With respect to claim 16, the claim recites the limitation “the urethane acrylate oligomer” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 16 ultimately depends on, makes no mention of “a urethane acrylate oligomer”. However, claim 1 does recite “at least one urethane acrylate oligomer”. It is suggested that claim 16 read “the at least one urethane acrylate oligomer” in place of “the urethane acrylate oligomer”.
With respect to claim 17, the claim recites the limitation “the reactive monomer” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 17 ultimately depends on, makes no mention of “a reactive monomer”. However, claim 1 does recite “at least one reactive monomer”. It is suggested that claim 17 read “the at least one reactive monomer” in place of “the reactive monomer”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2005/0168690 A1, “Kawai”) in view of Oyama et al. (JP 2007-284485 A, “Oyama”), Yasui et al. (US 2016/0185083 A1, “Yasui”), and the evidence provided by Ciba Specialty Chemicals (Ciba ® DAROCUR ® 1173). It is noted that the teachings of Oyama are based off a machine translation of the reference included with the Office action mailed 10 November 2020.

    PNG
    media_image1.png
    176
    580
    media_image1.png
    Greyscale
With respect to claims 1, 10, and 13-14, Kawai discloses a light control plastic lens, i.e. an ophthalmic lens, shown in Fig. 1 below, made of a light control sheet 1, transparent sheets 2 layered on both sides of the light control sheet 1, a curable resin 3 layered on both transparent sheets 2, and a polymerizable lens resin layer 4 ([0068]). Kawai further discloses the transparent sheets 2 and light control sheet 1 form a sheet-like control element serving as a light control laminate ([0068]), i.e. layers 1 and 2 are a nd
Kawai does not disclose wherein the primer coating comprises at least one acrylic polymer, nor a combination of ketone solvents, acetate solvents, or ketone and acetate solvents.
Oyama teaches a UV curable resin with a urethane acrylate oligomer and an acrylate monomer copolymerized with an acrylic polymer that has excellent weather resistance, abrasion resistance, and adhesion ([0009]). Oyama further teaches the coating is applied with solvent ([0033]), i.e. the coating contains solvent, but does not teach what the solvent is.
Kawai and Oyama are analogous inventions in the field of lenses.
Kawai in view of Oyama does not teach wherein the solvent is a combination of ketone solvents, acetate solvents, or ketone and acetate solvents.
Yasui teaches a hard coat for a polarizing film formed by a urethane acrylate and a mixed solvent made from butyl acetate and ethyl acetate ([0184-0185]), i.e. a combination of acetate solvents.
Kawai in view of Oyama and Yasui are analogous inventions in the field of urethane acrylate coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curable resin of Kawai to contain an acrylic polymer as taught by Oyama and a mixed solvent made from butyl acetate and ethyl acetate as taught by Yasui in order to provide a curable resin layer capable of forming a hard coat (Yasui, [0184-0185]) and having excellent weather resistance, abrasion resistance, and adhesion (Oyama, [0009]).
With respect to claim 2, Kawai teaches the (meth)acrylate-based polymerizable monomer, i.e. reactive monomer, contains carbonate bonds ([0080]), and that the polymerizable lens resin, i.e. the cast-polymerized lens polymer, contains carbonate bonds ([0157]), i.e. the monomers are the same since they both contain carbonate bonds.
With respect to claim 3, Kawai teaches the (meth)acrylate-based polymerizable monomer, i.e. the reactive monomer, is made from 2-hydroxyethyl acrylate ([0081]) while the polymerizable lens resin, i.e. the cast-polymerized lens polymer, is made from monomers such as diethylene glycol bis(allyl carbonate) (CR-39) ([0157]). Thus, the reactive monomer is different than the monomer of the cast-polymerized lens polymer.
With respect to claim 5, Kawai teaches the urethane(meth)acrylate-based oligomer includes hydroxy(meth)acrylates ([0073]), i.e. a hydroxy(meth)acrylate is a monomer for the urethane(meth)acrylate oligomer, which includes 2-hydroxyethyl(meth)acrylate ([0076]), which is an ethylenically unsaturated monomer having a degree of unsaturation of at least 1 as presently claimed.
With respect to claims 6-7 and 17, Kawai teaches the (meth)acrylate-based polymerizable monomer, i.e. reactive monomer, includes hexanediol di(meth)acrylate ([0081]), which has an acrylic reactive group as presently claimed. Since there are two acrylic reactive groups present, then the reactive group functionality on the monomer is at least two as presently claimed.
With respect to claim 9,
With respect to claim 11, Kawai teaches the light control laminate comprises a polarizing sheet ([0087]), making the light control laminate a polarizing laminate.
With respect to claim 12, Kawai teaches the polarizing sheet is made from polyvinyl alcohol ([0088-0089]).
With respect to claim 15, Kawai teaches the light control laminate comprises a polarizing sheet ([0087]), making the light control laminate a polarizing laminate. Kawai further teaches the polarizing sheet is made from polyvinyl alcohol ([0088-0089]). Given that the polarizing sheet is the light control sheet 1 and is made of polyvinyl alcohol, and the transparent sheets 2 are made from TAC ([0147]), then the light control laminate, i.e. the functional laminate, is a TAC-PVA-TAC laminate as presently claimed.
With respect to claim 16, Kawai teaches the urethane(meth)acrylate-based oligomer is polyfunctional ([0072]), i.e. has a degree of unsaturation of at least 2.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2005/0168690 A1) in view of Oyama et al. (JP 2007-284485 A), Yasui et al. (US 2016/0185083 A1), and the evidence provided by Ciba Specialty Chemicals (Ciba ® DAROCUR ® 1173), hereinafter “modified Kawai”, as applied to claim 1 above, and further in view of Ryu et al. (US 2012/0308798 A1, hereinafter “Ryu”). It is noted that the teachings of Oyama et al. are based off a machine translation of the reference included with the Office action mailed 10 November 2020.
With respect to claim 4, modified Kawai does not teach wherein the acrylic polymer has a molecular weight of about 10,000 to about 100,000 g/mol.
Ryu teaches that it is desirable to have a photocurable acrylic polymer with a weight average molecular weight of 10,000 to 200,000 g/mol; below 10,000 g/mol, the 
Modified Kawai and Ryu are analogous inventions in the field of photocurable resins containing acrylic polymers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acrylic polymer of modified Kawai to have a weight average molecular weight, i.e. molecular weight, of 10,000 to 100,000 g/mol in order to provide a film that is not brittle and has a desired level of hardness (Ryu [0030]).


Response to Arguments
Due to the filing of the substitute specification, the specification objections have been withdrawn.
Due to the amendments to claims 14-15, the claim objections have been withdrawn.
Due to the amendments to claims 2-3 and 13, the 35 U.S.C. 112(b) rejections have been withdrawn.
Applicant’s arguments with respect to the rejections of claims 1-7 and 9-17 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Kawai et al. (US 2005/0168690 A1, “Kawai”) in view of Oyama et al. (JP 2007-284485 A, “Oyama”), Yasui et al. (US 2016/0185083 A1, “Yasui”), and the Ciba ® DAROCUR ® 1173) for claims 1-3, 5-7, and 9-17, and Kawai in view of Oyama, Yasui, and the evidence provided by Ciba Specialty Chemicals, and further in view of Ryu et al. (US 2012/0308798 A1) for claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/STEVEN A RICE/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787